                                            Case 3:19-cv-01350-JCS Document 93 Filed 02/02/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       BOBBIE ALLEN WOODS,                              Case No. 19-cv-01350-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER REGARDING DISCOVERY
                                                  v.                                        DISPUTE
                                   9
                                  10       CITY OF HAYWARD, et al.,                         Re: Dkt. Nos. 91, 92
                                                        Defendants.
                                  11
                                  12           Plaintiff Bobbie Allen Woods seeks production of Defendant the City of Hayward’s policy
Northern District of California
 United States District Court




                                  13   regarding police officers’ use of body-worn cameras that was in effect at the time of Woods’s

                                  14   alleged detention by Hayward police officers on March 15, 2018.1 According to Woods, the

                                  15   policy is relevant to understanding why footage has not been produced from all officers present

                                  16   during the alleged detention, and to determine what inferences might be drawn from officers’

                                  17   decisions to activate or not to activate their cameras at the time. Defendants contend that the

                                  18   policy is irrelevant to the reasonableness of Woods’s alleged detention and Woods has not

                                  19   exhausted other avenues to determine whether all of the officers at issue were equipped with

                                  20   cameras.

                                  21           While the policy is unlikely to be directly relevant to the reasonableness of the alleged

                                  22   detention, and failure to activate a camera in accordance with applicable policy would not in itself

                                  23   render a detention unreasonable, Woods is correct that there is at least some potential relevance to

                                  24   understanding when officers are expected to activate their cameras and what inferences might be

                                  25   drawn from officers’ decisions whether to do so, including with respect to one of the individual

                                  26   defendants from whom footage has not been produced. Given the minimal burden Defendants

                                  27
                                       1
                                  28     Woods initially also sought related training materials, but has not pursued that request in the
                                       letter brief he filed with the Court.
                                          Case 3:19-cv-01350-JCS Document 93 Filed 02/02/21 Page 2 of 2




                                   1   face to produce a single policy document, the Court concludes that the policy is sufficiently

                                   2   relevant and proportional to the needs of the case to warrant production under Rule 26(b)(1) of the

                                   3   Federal Rules of Civil Procedure. Defendants are ORDERED to produce the policy at issue.

                                   4          Each party also accuses its opponent of failing to comply with this Court’s orders

                                   5   regarding discovery disputes. From the limited record available, it appears that neither party made

                                   6   a good faith effort to negotiate this relatively unimportant issue to a reasonable compromise. The

                                   7   Court declines to address the issue of procedural compliance further at this time, but admonishes

                                   8   both parties to comply with both the letter and spirit of the Court’s standing order and case

                                   9   management order to resolve any further discovery disputes.

                                  10          IT IS SO ORDERED.

                                  11   Dated: February 2, 2021

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        JOSEPH C. SPERO
                                  13                                                    Chief Magistrate Judge
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         2
